Per Curiam.
The complaint alleges and the evidence establishes the existence of a labor dispute within the meaning of section 876-a of the Civil Practice Act. The plaintiff’s failure to comply with the provisions of that section requires the reversal of the judgment and the dismissal of the complaint.
The judgment should be reversed, with costs to the defendant-appellant-respondent, and the complaint dismissed, with costs.
Untermyer, Cohn and Callahan, JJ., concur; Martin, P. J., and Dore, J., dissent.
*376Judgment reversed, with costs to the defendant-appellant-respondent, and the complaint dismissed, with costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.